PER CURIAM
In this dissolution case, husband appeals, assigning error to the award of spousal support and attorney fees and to the duration and interest rate of a promissory note that the trial court ordered wife to execute. On de novo review, we affirm the award of spousal support and attorney fees and modify the provisions of the note.
In setting the duration of an obligation reflecting a property division, the court should seek to disentangle the parties’ financial affairs as expeditiously as possible. Slauson and Slauson, 29 Or App 177, 183-84, 562 P2d 604 (1977). The trial court awarded husband a note payable in a lump sum on sale of the family home or at the end of ten years, whichever comes first.1 The parties’ youngest child will be 18 years of age within five years. The judgment is therefore modified so that the note will be due no later than the end of five years. Also, husband is correct that the obligation should accrue interest at the statutory rate of nine percent, rather than at five percent as ordered by the trial court. See ORS 82.101(2); Nicker-son and Nickerson, 296 Or 516, 523-24, 678 P2d 730 (1984).
Judgment modified to reduce duration of note to five years'and increase interest to nine percent; affirmed as modified. No costs to either party.

 Under the terms of the judgment, the note is to be secured by a trust deed or mortgage on the family home.